20-23177-rdd     Doc 78    Filed 09/21/21 Entered 09/21/21 15:32:44          Main Document
                                        Pg 1 of 2



                                                          Hearing Date and Time:
                                                          September 21, 2021 at 10:00 a.m.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
  In re

                BLITMAN SARATOGA LLC,                                    Chapter 11
                                                                  Case No. 20-23177 (RDD)
                                                      Debtor.



      WITHDRAWAL OF OPPOSITION TO DEBTOR’S MOTION TO APPROVE
             DEBTOR’S SETTLEMENT WITH AKKER FAMILY


       FRANCIS J. BRENNAN, ESQ., an attorney admitted to practice law in the State of New

York and the United States District Court for the Southern District of New York affirms under

penalty of perjury as follows in with respect to the Debtor’s Motion to Approve Debtor’s

Settlement with Akker Family (the “Motion”), and respectfully submits the following:

       1.     I am a partner in the law firm of Nolan Heller Kauffman, LLP (“NHK”) and am

counsel to the Official Committee of Unsecured Creditors (the “Committee”) in the Chapter 11

case of Blitman Saratoga LLC (“Debtor”).

       2.     Based upon the Committee’s review of the deposit bond in favor of the Akker

Family, discussion with respective counsel for the Debtor and Akker Family and in consultation

with the chair of the Committee, the Objection filed by the Committee to the Motion is hereby

withdrawn.
20-23177-rdd    Doc 78      Filed 09/21/21 Entered 09/21/21 15:32:44    Main Document
                                         Pg 2 of 2



Dated: September 21, 2021
       Albany, New York                        NOLAN HELLER KAUFFMAN LLP
                                               Attorneys for Counsel for the Official
                                               Committee of Unsecured Creditors


                                           By: ____/s/Francis J. Brennan_____
                                               Francis J. Brennan, Esq,
                                               80 State Street, 11th Floor
                                               Albany, New York 12207
                                               (518) 449-3300
                                               Bar Roll No.: FB0170
                                               fbrennan@nhkllp.com
